The overruling of the certiorari was not error.
                        DECIDED OCTOBER 7, 1941.
The defendant was convicted in the criminal court of Fulton County of possessing twenty-five gallons of nontaxpaid whisky. His certiorari was overruled, and that judgment is assigned as error. The evidence contained in the petition for certiorari, together with the additional evidence set out in the answer of the trial judge, authorized him, without the intervention of a jury, to adjudge the defendant guilty. The overruling of the certiorari was not error.
Judgment affirmed. MacIntyre and Gardner, JJ., concur.